DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/1/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
The first use of the abbreviation “SG95” at page 2 is set forth without any unabbreviated text.  Please set forth the unabbreviated text.

    PNG
    media_image1.png
    65
    878
    media_image1.png
    Greyscale

The Drawings description at the top of page 2 of the Specification have numerous typographical errors.  Periods are missing after three of the sentences.  A bracket is missing in line 6.  Please correct.  

    PNG
    media_image2.png
    387
    976
    media_image2.png
    Greyscale

Table 5 on page 15 has a typographical error. A bracket is missing.  Please correct.  

    PNG
    media_image3.png
    256
    730
    media_image3.png
    Greyscale

The extraneous exclamation points on page 14 do not make sense.

    PNG
    media_image4.png
    268
    658
    media_image4.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  the method is written in upper case “Method”.  Dependent claims 3-5 are written in lower case “method”.  Please be consistent.  Appropriate correction is required.

    PNG
    media_image5.png
    65
    303
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    66
    271
    media_image6.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the off-taste" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the substantial absence" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantial" in claim 1, line 5 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret an amount as being substantial absence while another could interpret the same amount as not being substantial absence.  Is less 1% or less than 10 ppm or less than 1 ppm or less than 1 ppb substantial absence or something else.
The term "significantly" in claim 1, line 7 is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised A person having ordinary skill in the art could interpret an amount as being not "significantly” enhanced while another could interpret the same amount as being "significantly” enhanced.
Claim 1 recites the limitation "the sweetness" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the off-taste" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the substantial absence" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantial" in claim 2, line 5 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret an amount as being substantial absence while another could interpret the same amount as not being substantial absence.  Is less 1% or less than 10 ppm or less than 1 ppm or less than 1 ppb substantial absence or something else.
The term "significantly" in claim 2, line 8 is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art could interpret an amount as being not "significantly” enhanced while another could interpret the same amount as being "significantly” enhanced.
Claim 2 recites the limitation "the" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “Method … of a food or beverage … adding … to a flavored article or flavoring composition” in Claim 2 is vague and indefinite as the claim is directed to a method for a food or beverage, however, the claim states adding to an article or composition.  The language in Claim 2 is not consistent with Claim 1 which is not for “adding … to a flavored article or flavoring composition” but rather “adding … to the food or beverage”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walton et al. (US 2013/0316060).
Regarding Claim 1, Walton (‘060) teaches a method of reducing the off-taste of a food or beverage (See paras. 2, 4, 9, 26-27, 76-78, Table 2 and Example 2.) wherein the off-taste is bitterness and sweet lingering (See paras. 26-27), the method comprising adding about 10 to about 40 ppm, by weight, of the total weight of the food or beverage, phloretin to the food or beverage (See para. 27 where the phloretin is 10-40 ppm and other ranges.) 

    PNG
    media_image7.png
    274
    464
    media_image7.png
    Greyscale

wherein the phloretin is provided in the substantial absence of a bitterness-masking aroma substance selected from the group consisting of homoeriodictylol, homoeriodictyol sodium salt, homoeriodictylol potassium salt and mixtures thereof (See paras. 76-78, Table 2 and Example 2, Sample 7.  The “substantial absence” language is interpreted as being arbitrary.), 

    PNG
    media_image8.png
    350
    473
    media_image8.png
    Greyscale

(See paras. 2, 4, 9, 26-27, 76-78, Table 2 and Example 2.  The “does not significantly enhance” language is interpreted as being arbitrary.).
Regarding Claim 2, Walton (‘060) teaches a method of reducing the off-taste of a food or beverage (See paras. 2, 4, 9, 26-27, 76-78, Table 2 and Example 2.) wherein the off-taste is bitterness and sweet lingering (See paras. 26-27), the method comprising adding about 10 to about 40 ppm, by weight, of the total weight of the food or beverage, phloretin to a flavored article (See para. 27 where the phloretin is 10-40 ppm and other ranges.) wherein the composition is provided in the substantial absence of a bitterness-masking aroma substance selected from the group consisting  of  homoeriodictylol, homoeriodictyol sodium salt, homoeriodictylol potassium salt and mixtures thereof (See paras. 76-78, Table 2 and Example 2, Sample 7.  The “substantial absence” language is interpreted as being arbitrary.), and wherein the phloretin does not significantly enhance the sweetness of the food or beverage (See paras. 2, 4, 9, 26-27, 76-78, Table 2 and Example 2.  The “does not significantly enhance” language is interpreted as being arbitrary.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2013/0316060).
Walton (‘060) teaches the method discussed above, however, fails to expressly disclose specific ranges of adding from about 15 ppm to about 35 ppm/ (20-30 ppm)/(about 20 ppm) phloretin, to food or beverage.
As discussed above, Walton (‘060) teaches a range of 10-40 ppm (See para. 26.) which encompasses all of the ranges in Claims 3-5.  Walton (‘060) also teaches 5-25 ppm, 11.5-17.5 ppm which further teaches the claimed ranges.  It would have been obvious to a person having ordinary skill in the art at the time of filing with Walton (‘060) before them to select an amount, that includes all claimed ranges, of phloretin that is effective for providing the desired taste profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                        March 4, 2021